Mr. Presiding Justice Wright delivered the opinion of the court. This was a suit by appellee against appellant upon a contract of insurance of the life of Luke Craig, the husband of appellee, she being the beneficiary therein named. The contract contained a clause against suicide, sane or insane, limiting appellant’s liability in case the assured should die by suicide, sane or insane, to the amount paid to it upon such contract, which was in this case $11.20, and which was tendered and the tender kept good. The defense was that the assured committed suicide, and the question of fact for the jury’s decision was whether the death of the assured was caused by suicide or accident. The verdict was for $1,600, and the judgment accordingly, from which this appeal was taken. Upon an examination of the evidence we have no reasonable doubt the assured came to his death by suicide. From the evidence contained in the record there can be no other rational conclusion, and in this respect the verdict is against the evidence, and a new trial should have been ordered. The judgment of the Circuit Court will be reversed and the cause remanded for a new trial.